Title: From Benjamin Franklin to William Strahan, 25 September 1746
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. Sept. 25. 1746
Your Favours of Feb. 11. and May 1. are come to hand. Mesnard arrived safe this Morning, and I suppose I shall have the Trunks out in a Day or two. Our other Ships Lisle and Houston not yet come, but daily expected. I am much oblig’d to you for your ready Compliance with my Requests. I sent you in the Spring a Bill on Messrs. Hoare and Arnold for £15 which I hope came to hand, and will be as readily paid as that on George Rigge for £15.7.1. I now send you the following Bills, viz.



Sterling


John Dening’s for
3.
   5.
7


George Copper for
   2.
   8.
0


J. Bordely’s for
   4.
   3.
3


Ra. Page’s for
   4.
   15.
0


Sarah Gresham’s for
   4.
   10.
0


Jno. Bond’s for
   13.
   17.
9



   £32:
   19:
7


I wish the Sum had been all in one Bill, as the Trouble to you would be less; but Bills have been scarce lately, and we were glad to get any. I think however to send you no more such small ones.

I shall as you desire deliver one of Ainsworth’s Dictionaries to Mr. Read. You will please to take the Charge of it, off my Account in your Book, and add it to his.
Please to send me per next Vessel 6 Dozen of Dyche’s Spelling Books, and as many of Owen’s, with a Dozen of Post-Horns of different Sizes. I shall speedily send you another Bill.
My Wife joins with me in Thanks to you and good Mrs. Strahan and young Master, for your great Kindness to our Daughter. She shall make her Acknowlegements herself as soon as she is able.
I congratulate you on the Defeat of Jacobitism by your glorious Duke, and the Restoration of Peace and Good Order within the Kingdom. We have just now an Account that a French Fleet of about 30 Sail were lately seen off Cape Sables; They are suppos’d to be from Brest. I hope they are follow’d by a superior Force from England, otherwise a great Deal of Mischief may be done in North America.
I am sorry it so happen’d that Mr. Collinson had bespoke the Books. The next Catalogue sent to him will be accompanied with a Request that he should purchase them of you only.

Our Friends Messrs. Hall and Read continue well. I am Sir Your most obliged humble Servant
B Franklin
